Title: From George Washington to Colonel Charles Harrison, 26 January 1777
From: Washington, George
To: Harrison, Charles

 

Sir
Head Quarters Morris Town Jany 26th 1777

By a Letter from Govr Henry to Richd Heny Lee Esqr. which has been handed to me, I find there is a Vacancy for a Capt. in your Corp, occasion’d by Mr Dandridges declining to accept it. to which I have not the Least Objection. on the Contrary I approve of it provided Mr Johnson can be introduc’d without giving great Offence to any who may think it their right to Fill it—I earnestly recommend it to you to Compleat your Regimt as soon as poss[i]ble & am Sir Yr mo. Obedt Servt.
